      Case 2:21-cv-01516-JTM-JVM Document 9 Filed 08/20/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


ZACHARY LOUVIERE                                       CIVIL ACTION


VERSUS                                                 NO. 21-1516


SEACOR MARINE, LLC, ET AL                              SECTION: “H”


                                       ORDER
      On June 2, 2021, Falcon Global Offshore II LLC, as owners, SEACOR
Marine LLC, as manager/operator, and SEACOR Liftboats LLC as alleged
owners/operators of the SEACOR POWER (collectively, “Petitioners”) filed a
Complaint for exoneration from or limitation of liability for all claims, loss,
damage, injury, or death caused on April 13, 2021, when the SEACOR POWER
capsized in the Gulf of Mexico. 1 On June 4, 2021, this Court issued an Order
approving Petitioner’s letter of undertaking, directing the issuance of the
Notice, and restraining prosecution of related claims. 2 In accordance with the
attached Order and Notice,
      IT IS ORDERED that this matter is hereby STAYED.


               New Orleans, Louisiana this 20th day of August, 2021.



      1   Case No. 2:21-cv-01062-JTM-JVM, Doc. 1.
      2   Case No. 2:21-cv-01062-JTM-JVM, Doc. 5.



                                            1
Case 2:21-cv-01516-JTM-JVM Document 9 Filed 08/20/21 Page 2 of 2




                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE
